        Case 1:18-cv-04141-JMF Document 126 Filed 10/04/19 Page 1 of 1




                                                                    October 4, 2019

Hon. Jesse M. Furman
Thurgood Marshall United States Courthouse
40 Foley Square
New York, New York 10007


Re: Alix v. McKinsey & Co., Inc., et al., No. 18-CV-04141 (JMF)


Dear Judge Furman:

We write on behalf of Defendants McKinsey & Co., Inc., McKinsey Holdings, Inc.,
McKinsey & Company Inc. United States, and McKinsey Recovery &
Transformation Services U.S., LLC (collectively, the “McKinsey Defendants”) to ask
for permission to respond to yesterday’s filings by Plaintiff Jay Alix (“Alix”) in a
single, consolidated brief due October 21, 2019.

On September 20, 2019, this Court granted Alix permission to respond by October 3,
2019, to the 5-page portion of McKinsey’s supplemental brief that contended that
Alix’s Notice of Voluntary Dismissal immediately and irrevocably dismissed the
State-Law Claims (the “Voluntary Dismissal Argument”). (ECF 121.) This Court
further permitted the McKinsey Defendants to reply to that brief by October 10,
2019. (Id.) Last night, Alix filed a 10-page supplemental brief concerning the
effectiveness of his Notice of Voluntary Dismissal (ECF 122). However, he also
filed a separate motion for a Rule 54(b) certification and other contingent relief,
supported by a 15-page brief (ECF 123, 124). Because both filings respond to
arguments raised in the Voluntary Dismissal Argument, we propose to respond to
both filings in a single brief. Given the additional issues raised by Alix’s new
motion, the McKinsey Defendants seek permission to file the single reply brief on or
before October 21, 2019. We have conferred with Alix’s counsel and they do not
consent to this request.

                                              Respectfully submitted,


                                              /s/ John Gleeson
